Citation Nr: 1209885	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In November 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  Following the hearing, the Veteran submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction review of such.  

Finally, the record before the Board can reasonably be read to include a request for a TDIU.  For instance, during the hearing before the undersigned, the Veteran stated that he lost his job as a welder due to the severity of his hearing loss disability and his service-connected headache and tinnitus disabilities.  (See Transcript at 9.)  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, however, the Veteran is in receipt of compensation for several disabilities not on appeal to the Board.  His combined disability evaluation is 40 percent and does not meet the requirements for assignment of a TDIU on a schedular basis, but may still qualify for TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for hearing loss from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (Noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances.).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On VA examination in November 2006, hearing loss disability was manifested by Level II hearing acuity in the right ear and Level X hearing acuity in the left ear.  

2.  On VA examination in April 2011, hearing loss disability was manifested by Level I hearing acuity in the right ear and Level X hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in October 2006 that generally satisfied the duty to notify provisions regarding increased rating claims.  In that letter, he was advised to submit evidence showing that his service-connected bilateral hearing loss disability had increased in severity.  In a March 2009letter, he was provided notice of the manner in which VA assigns disability ratings and effective dates and was provided the specific rating criteria for hearing loss disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file, including records documenting treatment for hearing loss.  The Veteran has identified VA outpatient treatment records and those records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent VA examinations in November 2006 and April 2011.   

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate audio examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

Here, the record reflects that service connection for a hearing loss disability was granted by way of an October 1971 decision.  An initial non-compensable (zero percent) rating was assigned.  A ten percent rating has been in effect since September 1985.  The current claim for increase was filed in September 2006.  

He underwent a VA audiologic examination in November 2006.  At such time, the Veteran described difficulty hearing voice tones.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
60
60
65
50
LEFT
95
80
95
120
97.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and could not be tested in the left ear.  

The Veteran has an exceptional pattern of hearing impairment in the left ear.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level II hearing in his right ear and Level X hearing in his left ear, which warrants a 10 percent evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO. 

VA audiology treatment records are associated with the Veteran's claims file.  They include a July 2008 and March 2010 audiograms.  During testing in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
65
60
65
50
LEFT
95
90
90
105
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and could not be tested in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level II hearing in his right ear and Level IX hearing in his left ear, which warrants a 10 percent evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO. 

VA audiology treatment records are associated with the Veteran's claims file.  They include a July 2008 and March 2010 audiograms.  During testing in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
65
60
70
60
LEFT
95
90
95
100
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and could not be tested in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level II hearing in his right ear and Level IX hearing in his left ear, which warrants a 10 percent evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO. 

The Veteran underwent a second VA examination in April 2011.  At such time, he reported that he had marked difficulty understanding conversations when more than one person was talking at a time.  He also described difficulty understanding conversations unless he could see the speaker's face.  He indicated that wearing hearing aids aggravated his tinnitus.  

The audiologic examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
60
65
65
50
LEFT
95
90
105
105
98.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and could not be tested in the left ear.  

The Veteran has an exceptional pattern of hearing impairment in the left ear.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level I hearing in his right ear and Level X hearing in his left ear, which warrants a 10 percent evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO. 

The Veteran submitted a September 2011 ENT consultation.  It does not, however, include any audiologic findings.  Rather, a physical examination was normal and the examiner did not recommend any further intervention to assist with the service-connected hearing loss disability.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and having others talk louder, is not competent to report that his hearing acuity is of sufficient severity to warrant a 20 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

That is not to say that the Board has not considered the Veteran contentions.  It has.  The Board acknowledges the Veteran's reports of difficulty hearing friends or family.  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In addition, the Board is normally required to consider whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis38 C.F.R. 3.321(b)(1).  However, the remand below addresses whether TDIU may be awarded on an extra-schedular rating under 38 C.F.R. § 4.16(b).  While determining whether an extraschedular rating under 38 C.F.R. 3.321(b)(1) and 38 C.F.R. § 4.16(b) are for different purposes, there is some overlap.  The Board finds that under the circumstances of this case the issues are inextricably intertwined, and that it would be premature and inappropriate for the Board to incorporate any consideration of the provisions of 38 C.F.R. 3.321(b)(1) at this time.  


ORDER

A disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.  


REMAND

As noted above, a request for TDIU is reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2011).  

The record reflects that the Veteran is currently service connected for chronic headaches, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  His combined disability evaluation is 40 percent.  Thus, he does not meet the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  

As noted while the Veteran testified that he lost his last job as a welder due to problems hearing, there is no objective evidence of such, nor is there competent medical evidence addressing whether the Veteran is unemployable due to service-connected disabilities.    

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

Thereafter, if the Veteran still does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) and if there is evidence that the Veteran is unable to secure and f*ollow a substantially gainful occupation by reason of service-connected disabilities, the Agency of Original Jurisdiction should submit the matter to the Director, Compensation and Pension Service, after adhering to the requirements set forth in 38 C.F.R. § 4.16(b).  

Accordingly, this matter is REMANDED for the following action:  

1.  The AOJ should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

2.  The Veteran should be afforded a VA examination(s) and/or social and industrial survey to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, in light of all of the evidence received, the AOJ should adjudicate the Veteran's request for TDIU.  If the AOJ finds that the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities, it should follow the procedure set forth in 38 C.F.R. § 4.16(b) regarding referral of the matter to the Director, Compensation and Pension Service.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


